         Case 2:20-cv-00966-NR Document 131 Filed 07/20/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR                           :
 PRESIDENT, INC., et al.,                      :
                                               : Civil Action No.: 2:20-cv-966-NR
                       Plaintiffs,             :
                                               :
        v.                                     :
                                               :
 KATHY BOOCKVAR, et al.,                       :
                                               :
                       Defendants.             :

                         NOTICE OF ENTRY OF APPEARANCE

       Kindly enter the appearance of Joseph A. Curcillo, III, Esquire, Chief Solicitor, Dauphin

County Pennsylvania, as counsel for Defendant, Dauphin County Board of Elections, in the above-

captioned action.

                                                   Respectfully submitted,

                                                   DAUPHIN COUNTY PENNSYLVANIA

                                                   /s/Joseph A. Curcillo, III
 Date: July 13, 2020                               Joseph A. Curcillo, III, Esquire, Chief Solicitor
                                                   PA I.D. No. 44060
                                                   JCurcillo@dauphinc.org
                                                   2 South Second Street
                                                   P.O. Box 1295
                                                   Harrisburg, Pa 17108-1295
                                                   (717) 780-6301

                                                   Counsel for Defendant,
                                                   Dauphin County Board of Elections
         Case 2:20-cv-00966-NR Document 131 Filed 07/20/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing Entry of

Appearance was filed electronically and served via the Court’s CM/ECF system, pursuant to the

Federal Rules of Civil Procedure.



                                                  /s/ Joseph A. Curcillo, III
